Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 06/07/2018.

Election/Restrictions
This is in response to Election/Restriction Filed on 02/08/2021. In the action mailed on 12/08/2020, Claims 1-19 were made subject to a restriction requirement classified into three separate Groups. Applicant elects Group I (Claims 1-17), without traverse for examination on the merits, without prejudice to the filing of a divisional application based on the non-elected claims. 
Applicant elected Group I (Claims 1-17) has been considered and is entered. Upon consideration with a prior art search, a ground(s) of rejection is made.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020, 06/07/2018 and 02/07/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 2 and 3 recites “a limit value” which renders the claim indefinite. It is not clearly defined what value is considered as a limit value.
Claim(s) 2-17 are rejected for being dependent on a rejected claim.
Appropriate action is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8-9 are rejected under 35 U.S.C. 102a (2) as being anticipated by Asai (JP2010203885 A).

Regarding Claim 1, Asai teaches a device of estimating imputable/outputtable power of battery,  determining ΔVlimit which is a limit value for a difference between a CCV and an OCV of a secondary cell or Ilimit which is a limit value for a current value of the secondary cell (refer para [0045] that discloses calculation of voltage by calculating the difference between the terminal voltage and the open circuit voltage Vo), determining at least one of an upper limit voltage and a lower limit voltage of the secondary cell (refer para [0048] that discloses upper and lower limit voltages that is VMAX and VMIN of the rechargeable battery 10), and calculating an allowable current of the secondary cell based on the ΔVlimit or the Ilimit and at least one of the upper limit voltage and the lower limit voltage (the maximum chargeable current estimated value IMAX is calculated from the intersection based on the current-voltage characteristic Sp and the difference (upper limit voltage VMAX - open circuit voltage V0) between the upper limit voltage VMAX and the open circuit voltage V0 of the 2 battery 10, para [0048]).

Regarding Claim 8, Asai teaches the cell control device according to claim 1. Asai further teaches, a limit voltage of the secondary cell is calculated based on the CCV or the OCV and the (refer para [0045] that discloses calculation of voltage based on the difference between the terminal voltage of the battery  and the open circuit voltage), and the allowable current is calculated based on the limit voltage and at least one of the upper limit voltage and the lower limit voltage (the maximum chargeable current estimated value IMAX is calculated from the intersection based on the current-voltage characteristic Sp and the difference (upper limit voltage VMAX - open circuit voltage V0) between the upper limit voltage VMAX and the open circuit voltage V0 of the 2 battery 10, para [0048]).

Regarding Claim 9, Asai teaches the cell control device according to claim 1. Asai further teaches, wherein the limit voltage is compared with at least one of the upper limit voltage and the lower limit voltage, and the limit voltage or at least one of the upper limit voltage and the lower limit voltage is selected based on a result of the comparison, and the allowable current is calculated based on the limit voltage or at least one of the upper limit voltage and the lower limit voltage thus selected (the maximum chargeable current estimated value IMAX is calculated from the intersection based on the current-voltage characteristic Sp and the difference (upper limit voltage VMAX - open circuit voltage V0) between the upper limit voltage VMAX and the open circuit voltage V0 of the 2 battery 10, para [0048]).
 
Allowable Subject Matter
Claims 2-7 and 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 2, the prior art teaches a device for estimating input/output power of battery, however, the prior art fails to teach or suggest, “wherein a restriction rate k for the allowable current is calculated based on the ΔVlimit or the Ilimit, a cell protection allowable current to protect the secondary cell is calculated based on at least one of the upper limit voltage and the lower limit voltage, and the allowable current is calculated based on the restriction rate k and the cell protection allowable current.”

Regarding Claim 4, the prior art teaches a device for estimating input/output power of battery, however, the prior art fails to teach or suggest, “wherein a performance maintenance allowable current to maintain performance of the secondary cell is calculated based on the ΔVlimit or the Ilimit, a cell protection allowable current to protect the secondary cell is calculated based on at least one of the upper limit voltage and the lower limit voltage, and the allowable current is calculated based on the performance maintenance allowable current and the cell protection allowable current.”

Regarding Claim 10, the prior art teaches a device for estimating input/output power of battery, however, the prior art fails to teach or suggest, “wherein a ΔV effective value relating to a temporal change of the difference between the CCV and the OCV or an I effective value 

Regarding Claim 11, the prior art teaches a device for estimating input/output power of battery, however, the prior art fails to teach or suggest, “wherein a restriction rate k for at least one of the upper limit voltage and the lower limit voltage is calculated based on the ΔVlimit or the Ilimit, and the allowable current is calculated based on the restriction rate k and at least one of the upper limit voltage and the lower limit voltage.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859